Exhibit 10.3

 

EXECUTION VERSION

 

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment No. 2”), dated as of
December 20, 2018, by and among LSC Communications, Inc. (the “Borrower”), the
other Loan Parties, the Lenders party hereto and Bank of America, N.A. (“BofA”),
as administrative agent and collateral agent (in such capacities, including any
permitted successor thereto, the “Administrative Agent”).  

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of September 30, 2016, among the Borrower, the other parties thereto, the
Lenders party thereto from time to time, BofA, as Administrative Agent, Swing
Line Lender and as an Issuing Bank and the other Issuing Banks party thereto
from time to time (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to, but not including, the date
hereof, the “Credit Agreement”) (capitalized terms used without definition
herein have the meanings given such terms by the Credit Agreement); and

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein (the Credit Agreement, as amended by this Amendment No. 2, the
“Amended Credit Agreement”) and the Lenders party hereto (constituting the
Required Lenders and Required Revolving Lenders) have consented to this
Amendment No. 2;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

AmendmentS to Credit AgREEMENT

.  

Effective as of the Amendment No. 2 Effective Date (as defined below), the
Credit Agreement is hereby amended as follows:

 

(a)

Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in their correct alphabetical order:

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

(b)

Article III of the Credit Agreement is hereby amended by inserting the following
Section 3.24:

“Section 3.24Beneficial Ownership Certificate.  As of the Amendment No. 2
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.”

 

(c)

Section 5.01 of the Credit Agreement is hereby amended by inserting the
following clause (h) immediately following clause (g):

--------------------------------------------------------------------------------

 

“(h)Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.”

 

(d)

Section 6.10 of the Credit Agreement is hereby replaced in its entirety with the
following:

“(a) The Borrower will not permit the Consolidated Leverage Ratio as of the last
day of any fiscal quarter of the Borrower, commencing with the fiscal quarter
ending December 31, 2016 to exceed (i) with respect to any fiscal quarter ending
prior to March 31, 2020, 3.25 to 1.00 and (ii) with respect to any fiscal
quarter ending on or after March 31, 2020, 3.00 to 1.00; and

(b)For so long as any Revolving Commitments are outstanding or any Lender has
any Outstanding Revolving Credit, the Borrower will not permit the Interest
Coverage Ratio for any Test Period, commencing with the Test Period ending
December 31, 2016 to be less than (i) with respect to any Test Period ending
prior to March 31, 2018, 3.00 to 1.00, (ii) with respect to any Test Period
ending on or after March 31, 2018 and prior to March 31, 2020, 3.25 to 1.00 and
(iii) with respect to any Test Period ending on or after March 31, 2020, 3.50 to
1.00.”.

Reference to and Effect on the Credit Agreement

.  On and after the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” and each reference to the
“Credit Agreement” in any other Loan Document and, in each case, any text of
like import referring to the Credit Agreement shall mean and be a reference to
the Credit Agreement as amended by this Amendment No. 2.  This Amendment No. 2
shall for all purposes constitute a “Loan Document” under and as defined in the
Credit Agreement and the other Loan Documents.

Representations & Warranties

.

In order to induce the Lenders party hereto and the Administrative Agent to
enter into this Amendment No. 2, each Loan Party hereby represents and warrants
to the Lenders and the Administrative Agent on and as of the Amendment No. 2
Effective Date that each of the representations and warranties made by any Loan
Party set forth in Article III of the Credit Agreement or in any other Loan
Document shall be true and correct in all material respects (provided that, any
representation and warranty that is qualified by “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)) on and as of the
Amendment No. 2 Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or if any such
representation and warranty is qualified by “materiality,” “material adverse
effect” or similar language, shall be true and correct in all respects (after
giving effect to any such qualification therein)) on and as of such earlier
date); provided that all references in the representations set forth in Sections
3.02, and 3.03 of the Credit Agreement to “Loan Documents” shall be deemed to be
references to this Amendment No. 2 and the other Loan Documents (including the
Credit Agreement) as amended by this Amendment No. 2.

Conditions Precedent.

  This Amendment No. 2 shall become effective as of the first date (the
“Amendment No. 2 Effective Date”) when each of the conditions set forth in this
Section 4 shall have been satisfied:

 

(a)

The Administrative Agent shall have received a duly authorized, executed and
delivered counterpart of the signature page to this Amendment No. 2 from each
Loan Party, the

2

--------------------------------------------------------------------------------

 

 

Administrative Agent and Lenders constituting the Required Lenders and Required
Revolving Lenders.

 

(b)

All costs, fees and expenses (including, without limitation, legal fees and
expenses) contemplated and to the extent required by the Credit Agreement shall
have been paid to the extent due.

 

(c)

The Administrative Agent shall have received from the Borrower, for the account
of each Lender that has validly returned an executed counterpart to this
Amendment No. 2 to the Administrative Agent prior to 5:00 p.m., New York City
time, on December 17, 2018 a fee equal to 0.10% of the aggregate Revolving
Credit Commitments and Term Loans of such Lender on the Amendment No. 2
Effective Date.

 

(d)

No Default or Event of Default shall have occurred or be continuing or would
occur immediately after giving effect to the effectiveness of this Amendment No.
2 on the Amendment No. 2 Effective Date.

 

(e)

Each of the representations and warranties made by any Loan Party set forth in
Section 3 hereof shall be true and correct in all material respects (provided
that, any representation and warranty that is qualified by “materiality,”
“material adverse effect” or similar language shall be true and correct in all
respects (after giving effect to any such qualification therein)) on and as of
the Amendment No. 2 Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or if any such
representation and warranty is qualified by “materiality,” “material adverse
effect” or similar language, shall be true and correct in all respects (after
giving effect to any such qualification therein)) on and as of such earlier
date).

 

(f)

The Administrative Agent shall have received a certificate of the Borrower,
dated the Amendment No. 2 Effective Date, executed by a Responsible Officer of
the Borrower certifying compliance with the requirements set forth in clauses
(d) and (e) of this Section 4.

 

(g)

At least 3 business days prior to the Amendment No. 2 Effective Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower.

Reaffirmation.

 

(a)

To induce the Lenders and the Administrative Agent to enter into this Amendment
No. 2, each of the Loan Parties hereby acknowledges and reaffirms its
obligations under each Loan Document to which it is a party, including, without
limitation, any prior grant, prior pledge or prior collateral assignment of a
lien or security interest, as applicable, contained therein, in each case as
amended, restated, amended and restated, supplemented or otherwise modified
prior to or as of the date hereof (including as amended pursuant to this
Amendment No. 2).  Each Loan Party acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall not be impaired or
limited by the execution or effectiveness of this Amendment No. 2.  Each
Guarantor (other than the Borrower) acknowledges and agrees that (i) such
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to this Amendment No. 2 and (ii) nothing in the Credit
Agreement, this Amendment No. 2 or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendment, consent or waiver
of the terms of the Credit Agreement.

Miscellaneous Provisions.

 

3

--------------------------------------------------------------------------------

 

 

(a)

Ratification.  This Amendment No. 2 is limited to the matters specified herein
and shall not constitute acceptance or waiver, or, to the extent not expressly
set forth herein, an amendment or modification, of any other provision of the
Credit Agreement or any other Loan Document.

 

(b)

Governing Law; Submission to Jurisdiction, Consent to Service of Process, Waiver
of Jury Trial, Etc. Sections 9.10 and 9.11 of the Credit Agreement are
incorporated by reference herein as if such Sections appeared herein, mutatis
mutandis.

 

(c)

Severability.  Section 9.08 of the Credit Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

 

(d)

Expenses; Indemnity; Damage Waiver; No Advisory or Fiduciary
Relationship.  Sections 9.04 and 9.16 of the Credit Agreement are incorporated
by reference herein as if such Sections appeared herein, and shall apply to the
activities of BofA and its Related Parties in connection with this Amendment No.
2, mutatis mutandis.

 

(e)

Counterparts; Headings.  This Amendment No. 2 may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 2 by telecopy or other electronic transmission (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Amendment No. 2. Article and Section headings used herein are for
convenience of reference only, and are not part of this Amendment No. 2 and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment No. 2.

 

(f)

Amendment, Modification and Waiver. This Amendment No. 2 may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

[Remainder of page intentionally blank; signatures begin next page]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their respective authorized officers as of the date first above
written.

LSC COMMUNICATIONS, INC., as Borrower

 

 

By: /s/ Suzanne S. Bettman

Name: Suzanne S. Bettman

Title: Chief Compliance Officer; Secretary; General Counsel

 

 

with respect to Section 5:
COURIER COMMUNICATIONS LLC,

courier kendallville, inc.,

courier new media, inc.,

CREEL PRINTING, LLC

dover publications, inc.,

FAIRRINGTON, LLC,

LSC COMMUNICATIONS MM LLC,

LSC COMMUNICATIONS US, LLC,

LSC INTERNATIONAL HOLDINGS, INC.,

NATIONAL PUBLISHING COMPANY,

PUBLISHERS PRESS, LLC, and

Quality Park, LLC,

each as a Loan Party

 

 

By:  /s/ Janet M. Halpin

Name: Janet M. Halpin

Title: Treasurer

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
  


By /s/Angela Larkin
Name: Angela Larkin
Title: Vice President

 

BANK OF AMERICA, N.A., as Lender
  


By /s/ Kyle Oberkrom
Name: Kyle Oberkrom
Title: Associate

 

 

[LENDER SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT]

 